           Case 1:20-cv-06206-CM Document 7 Filed 09/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAI KANG,

                                 Plaintiff,
                                                                   1:20-CV-6206 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 USA,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Kai Kang filed this action pro se and seeks leave to proceed in forma pauperis

(IFP). On August 17, 2020, the Court directed Plaintiff, within thirty days, to submit an amended

IFP application or pay the $400 in relevant fees, and specified that failure to comply would result

in dismissal of this action.

        Shortly thereafter, on August 26, 2020, and again on September 14, 2020, Plaintiff filed

IFP applications. (ECF 5 & 6.) In those IFP applications, Plaintiff states that he has no present

sources of income, but when he last worked, on March 31, 2016, he earned $9,500 per month.

Those IFP applications show that Plaintiff pays $218 per in week child support, and $25 per

month “(suspended)” for cell-phone service. When asked how he pays these and other living

expenses, Plaintiff states that he lives “100% . . . from his own savings.” Yet he indicates that he

does “not know value” of his brokerage account and that he has “$0.00” in cash in any checking

or savings account. (ECF 5 & 6, at 2.)

        The Court holds that Plaintiff’s newly filed IFP applications do not remedy the

deficiencies in his original IFP application. Because Plaintiff fails to fully disclose his financial

information, the Court cannot determine whether he qualifies for IFP status. Accordingly, the

Court dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has consented to electronic service of Court documents. (ECF 3.)
            Case 1:20-cv-06206-CM Document 7 Filed 09/21/20 Page 2 of 2



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
